 



MASTER LOAN MODIFICATION AGREEMENT

 

THIS AGREEMENT, Made and entered into as of this 11th day of April, 2018, by and
between SHEPHERD’S FINANCE, LLC, a Delaware limited liability company, having an
address at 12627 San Jose Blvd., Suite 203, Jacksonville, FL 32223 (the
“Borrower”), and PAUL SWANSON (the “Lender”).

 

RECITALS:

 

(a) Borrower executed a promissory note in the principal amount not to exceed
$4,000,000.00, payable to the order of the Lender (the “Note”), and a Line of
Credit Agreement (the “Credit Agreement”), both dated October 23, 2017.     (b)
All terms that are used herein shall have the same definitions provided in the
Credit Agreement unless otherwise indicated.     (c) The Borrower desires to
increase the amount of the Note and Line of Credit from $4,000,000 to $7,000,000
and Lender is agreeable to such increase in the amount.     (d) The parties
desire to memorialize their agreement regarding the modification of the Note and
Credit Agreement by this Agreement.

 

THEREFORE, WITNESSETH, that for and in consideration of the premises and the
mutual agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

 

1. All of the recitals set forth hereinabove are true and accurate.     2.
Effective upon the execution of a Modified Promissory Note dated of even date
herewith, Lender agrees to make a revolving line of credit available to Borrower
in the aggregate original principal amount not to exceed SEVEN MILLION and
00/100 DOLLARS ($7,000,000.00) rather than FOUR MILLION and 00/100 DOLLARS
($4,000,000.00).

 



 

 

 

3. Section 2.01 (b) of the Credit Agreement is hereby replaced with the
following:

 

(b)       Term of Agreement. Lender’s commitments under this Agreement will
expire on the then current Expiration Date, unless Lender, after a review of
Borrower’s performance under this Agreement, elects to renew its commitments for
one or more additional FIFTEEN (15) MONTH periods. IN THE EVENT LENDER ELECTS
NOT TO RENEW THIS AGREEMENT, LENDER MUST GIVE WRITTEN NOTICE TO BORROWER AT
LEAST 120 DAYS BEFORE THE EXPIRATION DATE OF THE THEN CURRENT TERM and such
non-renewal shall apply to FOUR MILLION and 00/100 DOLLARS ($4,000,000.00) of
the SEVEN MILLION and 00/100 DOLLARS ($7,000,000.00) Line of Credit as of the
Expiration Date and then 120 DAYS AFTER the Expiration Date the balance of the
Line of Credit. If no notice is given at least ONE HUNDRED TWENTY (120) DAYS
before the Expiration Date of the then current term, this Agreement will be
renewed and the Expiration Date shall be automatically extended an additional
FIFTEEN (15) MONTHS, on the same terms and conditions hereof. However,
Borrower’s representations, warranties and agreements shall remain in full force
and effect so long as any Debt is outstanding. Borrower shall have the right to
terminate the line of credit if Borrower gives Lender Notice of its intention to
terminate the line of credit at least SIXTY (60) DAYS prior to the original
expiration or any renewal thereof.

 

4. All provisions of the Note and Credit Agreement and all other Loan Documents
securing, evidencing or otherwise pertaining thereto that are inconsistent with
this Agreement are hereby amended accordingly.     5. Except as amended by the
terms of this Agreement, the Credit Agreement, Note and all other Loan
Documents, as previously amended, shall remain in full force and effect in
accordance with their respective terms, as amended.

 



 

 



 

WITNESS the following signatures as of the date first above written.

 





  Borrower:         SHEPHERD’S FINANCE, LLC         By: /s/ Daniel M. Wallach  
  Daniel M. Wallach   Its: Chief Executive Officer





 

  Lender:       /s/ Paul Swanson   PAUL SWANSON

 

This instrument was prepared by R. Scott Summers, P.L.L.C.,

P.O. Box 842, Morgantown, West Virginia 26507-0842.





 

 

 

 

